DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 14, 2022 cancelled no claims. Claims 1, 8, and 15 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Interpretation
The following interpretations have been applied to the limitations in the claims:
“at a position relative to the to the seller device”: As a position in the field of view of an AR device changes due to movement of the AR device, the displayed material stays in the same location it did prior to the movement of the AR device. As the displayed material was first in one position relative to the seller device and did not move, it is displayed relative to the seller device. (The preceding interpretation has been formulated based on the dictionary definition of relative along with the example of the intended meaning of “relative to the seller device” found in the applicant’s specification.  The applicant’s specification provides no definition of the term relative. However, some examples are present.  In paragraph 17 and 56, a geofence relative to the seller device is considered “a diameter or distance relative to the buyer device.  In paragraph 24 and 43, it is disclosed that “as a position of the seller device 110 changes in the field of view 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims 1-20 are directed to a method, apparatus, and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim(s) 1, 8, and 15 recite(s) the following abstract idea: 
sending, to a seller, a buyer identifier associated with a buyer;
receiving, from the seller, product metadata associated with the seller and determined based on preferences associated with the buyer identifier;
rendering the product metadata at a position relative to the seller device. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results and generate tailored content based on the results. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of seller device, buyer device, server, a computer processor, a computer memory, computer program instructions, an augmented reality (AR) overlay. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the applicant’s claims and specification provide no technical information regarding how the augmented reality overlay is generated, nor a technical manner in which the overlay is applied for rendering and as such merely recite rendering a generic augmented reality (AR) overlay.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using seller device, buyer device, server, a computer processor, a computer memory, computer program instructions, an augmented reality (AR) overlay to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 13; 15; 31-32 and 62 of the applicant’s specification which disclose that the  seller device, buyer device, server, a computer processor, a computer memory, and computer program instructions of the claimed invention are merely general purpose computers and paragraph 50 of Bakar et al. (PGPUB 2013/0339043) which discloses that augmented-reality overlays are old and well-known); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
sending, to a seller device, a buyer identifier associated with a buyer device;
receiving, from the seller device, product metadata associated with the seller device and determined by a server based on preferences associated with the buyer identifier.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-7; 9-14 and 16-20 appear to merely further limit the abstract idea by further limiting the sending and receiving of data (this could also be considered insignificant extra solution activity) (Claims 2-3, 9-10, and 16-17) further limiting the receiving of data and the rendering of data (Claims 5, 12, and 19) and further limit the criteria that causes data to be sent (Claims 6-7, 13-14, and 20), and therefore only limit the application of the abstract idea and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. (PGPB: 2018/0150892) in view of Kim Jong Kak et al. (KR 20180024246) herein after Kim. 
Claims 1, 8, and 15: Waldron discloses a method, apparatus, and computer program product of enabling augmented reality transactions, the method comprising: 
A computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions (Paragraph 40);
sending, to a seller device, a buyer identifier associated with a buyer device (Paragraph 46-47 – augmented reality user device (claimed buyer device) generates tokens containing a user identifier and transmits them to a remote server (claimed seller device) information; 53 – the remote server is a general purpose computing devices operated by a business);
receiving, from the seller device, product metadata associated with the seller device and determined by a server based on preferences associated with the buyer identifier (Paragraph 55-56 – the product analysis engine of the server utilizes the user identifier to look up user preferences in an account information database; 57 and 154 – the product analysis engine of the server 58-59 – the product analysis engine generates personalized recommendations and transmits the recommendations as a virtual assessment comprising product metadata such as an offer for the product, alternative vendors for the product, alternative pricing for the product, and historical pricing for the product to the augmented reality user device for display)
rendering, as an augmented reality (AR) overlay, the product metadata at a position relative to the seller device (Paragraph 82 and 160 – the received information is presented as a virtual objects overlaid with tangible object in a real scene in front of the user).
Waldron discloses rendering, as an augmented reality (AR) overlay, the product metadata at a position relative to the seller device in at least Fig. 3 where at least the price of appliance 310 is displayed above appliance 310 because any information displayed relative to a product in a merchant’s store is inherently also displayed in a position that is relative to the seller device in the merchant store. Thus, Waldron is sufficient to reject the amended claim limitation.
Waldron does not disclose that information regarding the relative position of the product in the store is used in determining the product and location in which the overlay of the product metadata is displayed. While this 
As such, the examiner has applied the prior art of Kim which discloses that it is well known to use information regarding the relative position of the product in the store based on the position of a seller device to determine the product and location in which the overlay of the product metadata is displayed on at least page 7, lines 15-38.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Waldron to include the ability to use information regarding the relative position of the product in the store based on the position of a seller device to determine the product and location in which the overlay of the product metadata is displayed as taught by Kim.   The motivation for doing so is to reduce the number of operations required to recognize the object and the location of the user terminal, thereby reducing the load on the user terminal (Kim: Page 7, lines 45-50).

Claims 2, 9, and 16: Waldron and Kim disclose the method of claim 1, the apparatus of claim 8, and the computer program product of claim 15, wherein sending, to the seller device, the buyer identifier causes the seller device to: send the buyer identifier and a seller identifier to a server; and receive, from the server, the product metadata (Waldron - Paragraph 57 and 154 – the product analysis engine of the server (claimed seller device) transmits the user identifier, account information, 

Claims 3, 10, and 17: Waldron and Kim disclose the method of claim 1, the apparatus of claim 8, and the computer program product of claim 15, further comprising: sending, to the server, the preferences; and receiving, from the server, the buyer identifier. (Waldron - Paragraph 175, 186-187 – the augmented reality user device generates a token that includes a user identifier and user history including preference data and transmits it to the server (seller device); 135 – the tokens are then used to obtain information from the third party sources; 66 – the third party sources store account information; 99 – the request identifies new accounts for the user; 85, 101 and Fig. 3 – server transmits buyer account information to augmented reality user device for display)

Claims 4, 11, and 18: Waldron and Kim disclose the method of claim 1, the apparatus of claim 8, and the computer program product of claim 15, further comprising: receive an indication of disinterest for the rendered product metadata; and rendering other product metadata as another AR overlay relative to the seller device. (Waldron - Paragraph 158 – the display of an augmented reality overlay is terminated if the user does not provide an activation command (indication of disinterest); 37: when the user moves to a new location and obtains a new physical object in real time, the previously cites process of rendering an AR overlay occurs again)

Claims 5, 12, and 19: Waldron and Kim disclose the method of claim 1, the apparatus of claim 8, and the computer program product of claim 15, further comprising receiving an indication to purchase a product associated with the rendered product metadata. (Waldron - Paragraphs 157-159 – a recommendation is received to use an offer for the transaction (user receiving an indication to purchase); the user activates the offer (server receives and indication to purchase); server detects activation request and notifies the third party server to activate the offer (third party server receives an indication to purchase))

Claims 6, 13, and 20: Waldron and Kim disclose the method of claim 1, the apparatus of claim 13, and the computer program product of claim 15, wherein sending the buyer identifier is performed in response to determining that the buyer device is proximate to the seller device. (Waldron - Paragraph 195-197: the augmented reality user devices determines the location of the user based on geographic location and businesses proximate to the user; generates a token comprising the user identifier, location information and proximate businesses; and sends the token to the server)

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. (PGPB: 2018/0150892) in view of Kim Jong Kak et al. (KR 20180024246) herein after Kim,  in further view of Perrone et al. (US Patent: 9,767,471).

Claims 7 and 14: The method of claim 6, and the apparatus of claim 13, further comprising determining that the buyer device is proximate to the seller device based on one or more of a geofence relative to the seller device or a signal received from the seller device.
Waldron and Kim disclose determining that the buyer device is proximate to the seller device and indicates that the augmented reality user device identifies the location of businesses proximate to the user using a GPS sensor and a mapping database, image capture and any other suitable technique in at least paragraphs 195 through 197.
Waldron and Kim do not specifically state that one or more of a geofence relative to the seller device or a signal received from the seller device is used to determine that the buyer device is proximate to the seller device.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Waldron and Kim to include the ability to determine proximity using one or more of a geofence relative to the seller device or a signal received from the seller device as disclosed by Perrone.
The rationale for doing so is that there are only a limited number of well-known predictable ways for determining proximity and geofencing, short range signal detection, GPS coordinates, and image capture and analysis are all examples so such well-known predictable ways to determine proximity.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
In regards to the 35 USC 101 rejection, the applicant asserts that the claims do not recite an abstract idea under Step 2A, Prong One because they do not fall within the category of organizing human activity at least because they recite “rendering, as an augmented reality overlay, the product metadata at a position relative to the seller device”. The examiner disagrees. The claims clearly fall within the “Certain Method of Organizing Human Activity” grouping 
In regards to the 35 USC 101 rejection, the applicant asserts that the claims integrate the abstract idea into a practical application under Step 2A, Prong Two because they improve the technology of augmented reality environments and overlays.  The examiner disagrees.  The claims neglect to include any recitation of specific technological improvements to augmented reality environments and/or overlays.  The only additional elements in the claims are general purpose computers upon which the abstract idea is applied. In order to overcome the 101 rejection under Step 2A Prong Two the “additional elements” must be used to transform the abstract idea into a practical application.  Additional elements are those elements that are not part of the abstract idea itself. There is no disclosure in the claims of any specific technologies used to implement the abstract idea. Instead the claims merely recite transmitting buyer identifier data, receiving product metadata, analyzing data and transmitting data for display as an augmented reality overlay. Thus, any improvement is an improvement necessarily found in the transmitting 
In regards to the 35 USC 102 rejection, the applicant asserts that Waldron does not disclose “rendering, as an augmented reality (AR) overlay, the product metadata at a position relative to the seller device” as currently amended.  The examiner disagrees. The position of a product in a sellers store is always relative to the seller device.  Any real world position is relative to any other real world position by virtue of both objects occupying a position in the real world.  Thus, in Figure 3 of Waldron when the price of the appliance is displayed in a relative position above the appliance, this relative 
The applicant argues that Waldron does not disclose “wherein sending the buyer identifier is performed in response to determining that the buyer device is proximate to the seller device”.  The examiner disagrees.  Waldron clearly discloses in paragraph 195-197 that the augmented reality user devices determines the location of the user based on geographic location and businesses proximate to the user; generates a token comprising the user identifier, location information and proximate businesses; and sends the token to the server.  Thus, the sending of the buyer identifier is performed in response to determining that the buyer device is proximate to the business.  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rule et al. (PGPUB: 2020/0380591) – discloses a system for presenting product metadata based on user preferences as an augmented reality overlay displayed on a buyer device.
Saettler, Michelle (“Walgreens pilots Google’s Project Tango for ubiquitous augmented reality experiences”, 2017, https://www.retaildive.com/ex/ mobilecommercedaily/walgreens-to-fuse-digital-and-physical-experiences-via-virtual-shopping-technology, pgs. 1-8) which discloses an in-store merchant devices that transmits product metadata based on user preferences as an augmented reality overlay to a mobile device of a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/John Van Bramer/Primary Examiner, Art Unit 3621